               Case 1:20-cv-05962-RA Document 14 Filed 10/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 SHAEL CRUZ, on hehalf of himself and all                            DOC#:
 others similarly situated,                                          DATE FILED: 10-8-20

                              Plaintiff,
                                                                       20-CV-5962 (RA)
                         v.
                                                                            ORDER
 INTERNATIONAL SURF VENTURES,
 INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It is hereby ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the parties

seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement

must be placed on the public record and “so ordered” by the Court within the same thirty-day period.

See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      October 8, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
